BALEY, Judge.
Both defense counsel and the Attorney General have been unable to find any prejudicial error in the trial. The evidence presented by the State was overwhelming. It included witnesses who saw the break-in and who discovered the stolen property in defendant’s possession within a few minutes after it was removed from the school. The exception to the judgment presents the face of the record proper for review. We have carefully examined the record and find no error.
No error.
Judges Moréis and Hedrick concur.